DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks page 5, filed 4/22/2021, with respect to rejection of claim 1-5 and 7-11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

With respect to rejection of claims 1, 5, 7 and 11 under non-statutory obvious type double patenting, examiner wants to note that with the amended claim, the claims are sufficiently different from claims of Patent 8863742 and therefore the non-obvious double patenting has been withdrawn. 



In response to applicant’s argument regarding examiner’s comment on support of amendment see remarks Pages 6-9, examiner wants to note that applicant’s argument is persuasive and specification has proper support of the amendment.

Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 are allowable because the combination of best available prior arts, SALAHIEH et al. (US Pat. Pub. No. 20160051321, “Salahieh”) in view of Porath et al. (US Pat. Pub. No.20070225593, “Porath”), Maschino et al. (US Pat. Pub. No. 20060247721, “Maschino”) and Blomquist et al. (US Patent No. 8863742, “Blomquist”). fails to expressly teach the limitation as a whole, “determine, based on the received positions, a position value for each of the one or more electrodes, the position value based on a location of a position sensor, a location of the one or more electrodes disposed on the ablation catheter, and a position of the esophagus;”
Dependent claims 2-5 and 8-11 are also allowable by virtue of dependency.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612